 

H sOCUMAE! NT

 

UNITED STATES DISTRICT COURT 4 eLECT RONICALLY * vee |
SOUTHERN DISTRICT OF NEW YORK lp AO: cA hs ae shi . }
GARY LAVERTY, ; enced cere

Plaintiff, ORDER
V.

21 CV 2592 (VB)

DOBCO, INC.,
Defendant.

 

x

On March 30, 2021, plaintiff commenced the instant action against defendant Dobco, Inc.
(Doc. #2).

On April 20, 2021, plaintiff docketed a proof of service indicating service on defendant
on April 15, 2021. (Doc. #11). Accordingly, defendant had until May 6, 2021, to respond to the
complaint. See Fed. R. Civ. P. 12(a)(1)(A)@).

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by May 17, 2021, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by May 31, 2021. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: May 10, 2021
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
